OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated May 27, 1999, the respondent was immediately suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (l) (i), pending further order of this Court, upon a finding that he is guilty of profes*110sional misconduct immediately threatening the public interest based upon his failure to submit a written answer to a complaint of professional misconduct against him, and his failure to comply with the Grievance Committee’s lawful demands. The Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised in the proceeding were referred to the Honorable Francis X. Egitto, as Special Referee, to hear and report.
The respondent was personally served with a motion for his immediate suspension and a petition containing one charge of professional misconduct based upon his failure to cooperate on March 25, 1999. On June 7, 1999, he was personally served with a copy of the order dated May 27, 1999, directing him to serve an answer within 10 days. The respondent failed to serve an answer as directed.
By letter dated July 2, 1999, sent via regular and certified mail, the Grievance Committee reminded the respondent of the order that he submit an answer within 10 days and that a hearing be held within 30 days. Grievance Counsel advised the respondent that his failure to submit an answer forthwith would leave the Grievance Committee no alternative but to seek a disposition by default. Although the respondent received the Grievance Committee’s certified letter on July 6, 1999, he failed to reply, and he has not replied to the instant motion, despite personal service upon him on July 20, 1999.
Based upon the respondent’s refusal to comply with this Court’s order dated May 27, 1999, he is in default and the charge in the petition must be deemed admitted. The motion to impose discipline upon him is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., S. Miller, O’Brien, Ritter and Thompson, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Thomas J. Tunney, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
*111Ordered that, pursuant to Judiciary Law § 90, effective immediately, Thomas J. Tunney is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.